Affirmed. *Page 520
CASES DISMISSED WITHOUT WRITTEN OPINION BY THE SUPREME COURT OF FLORIDA DURING THE JUNE TERM 1946
Hillsborough County v. Southwest Tampa Storm Sewer Drainage District.
Robert J. Sanders, v. Sarah Levy Sanders.
United States Fidelity  Guaranty Company v. Millard F. Caldwell, as Governor of State of Florida, successor to Spessard L. Holland, as Governor of the State of Florida, et al.
Dan Hall v. State of Florida.
Luther Boone v. State of Florida.
Luther Boone v. State of Florida.
Buford v. Fralick.
Edward Chumney v. State of Florida.
John Lee Whitaker v. State of Florida.
Myrtice Irene Alford v. Rastus Adolph Alford.
S.M. Antuono, etc. et al., v. State ex rel. W.W. White, et al.
Carl F. Cowgill, et al., v. Anthony Schleman, as Tax Collector, et al.
Paul Rhoden v. State of Florida.
Angie Osteen, by her next friend T.B. Osteen, her husband, v. J.H. Hardy, and his wife, et al.
W.W. Roberts v. State of Florida.
Peter J. Novak v. The Prudential Insurance Company of America.
Talmadge D. Atkins as Executor of the Estate of Frances H. Hamlen, deceased, v. First Congregational Church of Melbourne, et al.
Charles H. Williams v. Paul Smith Construction Company, et al.
Isabelle McKay, et al., v. Peoples Savings Bank, a Banking Corporation.
Jacksonville Terminal Company, a corporation v. R. Ellington.
Herbert L. Gundlach v. State of Florida.
State of Florida and the Taxpayers Property Owners and Citizens of said City of Daytona Beach, Including Nonresidents owning property or subject to taxation therein, v. The City of Daytona Beach, Florida.
Maude D. Sanchez and William G. Sanchez, her husband, v. Harriet G. Cady, by her next friend, Nelson H. Cady.
Louis H. Koppelman v. Jacob Shefsky, et al.
Walter Vinzant v. Thomas D. Matthews, et al.
Emma C. Sangster, et al., v. Florida Sanitarium and Hospital, et al.
Vanderhorst v. W.V. Knott.
Town of North Miami v. State ex rel. J. Tom Watson, Attorney General, et al.
Lillie Woodburn, v. State of Florida.
Elias M. Loew v. Sonya Loew.
John A. McGeorge v. Homer Williams, et al.
Robert McGruder, et al., v. Mills Smith, Inc., a corporation.
Helen Noel Thomas etc., v. Ledford W. Malone.
Frank L. Harney, Jr. et al., v. Nathan Shayne, et al. *Page 521 
Charles R. Ranley v. State of Florida. Myrtice Irene Alford v. Rastus Adolph Alford. Fred Smith v. State of Florida. Venie Gilder v. Alfred A. Green. E.W. Thompson v. Terah Orr. Eugene Boyer and A.J. Longmire v. State. Noel C. Kent v. State. Frank S. Wright v. Town of Keystone Heights, et al. Jack C. Clark v. State of Florida. Kenneth B. England v. Adelaide M. England. Robert E. Douglas v. Motor Fuels Transport, Inc. Milton Tukes, v. State of Florida. State ex rel. J. Graham Black v. R.A. Gray, as Secretary of State, et al. Joseph R. Brannen v. A.J. Musselman, et al. Oliver Snell v. State of Florida. Eules Lassiter, Albert Collingsworth, Burl Hall and Ben Gavin v. State of Florida. J.W. Music v. State of Florida. James B. North, et al., v. State of Florida. William McCray, v. Mayo. State of Florida, ex rel. Michael C. Jones, v. Nathan Mayo, as Custodian of the Florida State Prison, et al. Charles Leo Craig v. Beatrice Craig.